[DO NOT PUBLISH]


                  IN THE UNITED STATES COURT OF APPEALS
                                                                               FILED
                            FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                              ________________________ ELEVENTH CIRCUIT
                                                                          April 14, 2008
                                    No. 07-12768                        THOMAS K. KAHN
                              ________________________                      CLERK


                         D. C. Docket No. 06-10035-CR-KMM

UNITED STATES OF AMERICA,


                                                                         Plaintiff-Appellee,

                                           versus

JUAN CARLOS VALENZUELA,

                                                                      Defendant-Appellant.


                              ________________________

                      Appeal from the United States District Court
                          for the Southern District of Florida
                            _________________________

                                      (April 14, 2008)

Before WILSON, COX and BOWMAN,* Circuit Judges.

PER CURIAM:


       *
          Honorable Pasco M. Bowman II, United States Circuit Judge for the Eighth Circuit,
sitting by designation.
      Valenzuela pled guilty to 28 counts of knowingly inducing aliens to enter

the United States, in violation of 8 U.S.C. § 1324(a)(1)(A)(iv) and 18 U.S.C. § 2.

The applicable Guidelines range was 33 to 41 months’ imprisonment, but the

district court sentenced Valenzuela to the statutory maximum of 60 months’

imprisonment.

      On appeal, Valenzuela argues that the sentence was not reasonable in light

of the 18 U.S.C. § 3553(a) factors. In addition to his arguments concerning the

substantive reasonableness of the sentence, Valenzuela more specifically asserts

that, under § 3553(a)(6), the district court created an unwarranted sentencing

disparity between himself and his co-defendant, who received a 33-month

sentence.

      After a careful consideration of the briefs, review of the record on appeal,

and having heard oral argument in the matter, we are unable to conclude that the

district court misapplied § 3553(a)(6). Nor are we able to conclude that the

sentence Valenzuela received was otherwise unreasonable. Accordingly, we

affirm.

AFFIRMED.




                                          2